IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 96-60395
                        Conference Calendar



JAMES M. LYLE, IV,

                                         Plaintiff-Appellant,


versus

PHILLIP W. JARRELL, DEIDRE
COSPELICH, WILLIAM F. DUKES,
For the law firm of Dukes,
Dukes, Keating & Feneca, P.A.’s,
RICARDO DEDEAUX, MICHAEL D. HALL,
Warden, RICK GASTON,

                                         Defendants-Appellees.


                        - - - - - - - - - -
           Appeal from the United States District Court
             for the Southern District of Mississippi
                      USDC No. 1:95-CV-211GR
                        - - - - - - - - - -
                          October 23, 1996
Before POLITZ, Chief Judge, and JOLLY and HIGGINBOTHAM, Circuit Judges.

PER CURIAM:*

     The district court did not abuse its discretion in

dismissing the civil rights action under 42 U.S.C. § 1983 filed

by James M. Lyle, IV, #84998, because it had no arguable basis in




     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 96-60395
                               - 2 -

law or in fact.   Booker v. Koonce, 2 F.3d 114, 115 (5th Cir. 1993).

     This appeal is without arguable merit and thus frivolous.

Howard v. King, 702 F.2d 215, 219-20 (5th Cir. 1983).   Because

the appeal is frivolous it is DISMISSED.   5th Cir. Rule 42.2.

     Lyle is cautioned that any additional frivolous filed by him

will invite the imposition of sanctions.   To avoid sanctions,

Lyle is further cautioned to review any pending appeals to ensure

that they do not raise arguments that are frivolous.

     APPEAL DISMISSED; SANCTIONS WARNING ISSUED.